DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites the word “teared” as the last word. However, it should recite –torn—for grammatical reasons.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the through hole (element 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilmot et al. (US 2010/0174268 A1).
With regard to claim 14, Wilmot teaches a method of filling a package (12, fig. 1) with an autoinjector (20) comprising an adrenaline composition, the package comprising an opening (sealed ends that can be peeled open), wherein the method comprises: inserting the autoinjector into the package via the opening in a non-inert environment ([0022], [0023], [0048]-[0050]), and in a non-inert environment under atmospheric pressure: replacing the air in the package with inert atmosphere by one or several cycles of removing air and inserting inert gas through the opening (([0022], [0023], [0048]-[0050]), and sealing the opening under vacuum ([0022], [0023], [0048]-[0050]).
With regard to claim 15, Wilmot discloses wherein the air is removed using a nozzle type vacuum sealing machine ([0048]-[0050]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesa et al. (US 2004/0182736 A1) in view of Bechmann et al. (US 2014/0207106 A1) and in further view of Prindle (US 2006/0169611 A1).
With regard to claim 1, Mesa discloses a packaged auto injector set (Fig. 4) providing a packed auto injector with adrenaline comprising: an at least partly transparent medicament container (15) comprising a composition (within 15), a hollow auto injector body (10) defining a space which houses the medicamenet container (15) and thereby forming the auto injector, and a non-oxygen permeable package (20) for housing the auto injector and including an opening arrangement (22) for opening the package to retrieve the auto injector, at least a part of the package is transparent to visible light (25) to allow visual control of the composition, and the packaged auto injector set comprises at least one blocking arrangement (24) which is non-transparent to at least  ultraviolet light, arranged such that ultra violet light is prevented from entering said at least two the auto injector. 
However, Mesa does not explicitly disclose tow apertures for viewing the composition or that that the composition is adrenaline. 
Bechmann teaches an auto injector (Fig. 3a-3c) having at least two apertures (402 and 404) disposed on opposied sides of the medicament container (402 is at a distal end and 404 is at a proximal end) for visual control of the composition inside the container ([0168], [0086]). Bechmann further teaches that the composition may be adrenaline ([0002], [0005])
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa with the two apertures and adrenaline as taught by Bechmann for the purpose of providing a visual check on the medicine in the autoinjector ([0086]) and because substitution of one medication for another is well known in the art and would not affect the overall function of the device.
However, Mesa/Bechmann do not teach the composition is adrenaline. 
Prindle teaches a packaging container having a material that allows for visible light to pass but prevents ultraviolet let from passing ([0012]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa/Bechmann with the ultraviolet blocking material as taught by Prindle for the purpose of preventing damage to the composition ([0010]). 
With regard to claim 2, Mesa discloses wherein the at least one blocking arrangement (24) is arranged on the auto injector body and comprises at least one film placed over the device wherein the film is transparent to visible light and non-transparent to ultraviolet light ([0020], [0021], [0024], [0044]).
With regard to claim 3, Mesa discloses wherein the at least one blocking arrangement (24) is arranged on the part of the package which is transparent to visible light (25) and comprises a layer in the transparent part which is transparent to visible light and non-transparent to ultraviolet light ([0020], [0021], [0024], [0044]).
With regard to claim 4, Mesa discloses wherein the at least one blocking arrangement (24) is arranged on the package and the wherein the transparent part of the package (25) is closable such that the package is non-transparent to visible light and ultraviolet light when the transparent part is closed and thus blocks visible light and ultraviolet light from entering (24 can be placed on various parts of the packaging to block visible and ultraviolet light, [0020], [0021], [0024], [0044]).
With regard to claim 9, Mesa discloses wherein the opening arrangement (22) comprises a primary opening arrangement (any one of 22 can be considered the primary opening arrangement) for opening the package and a secondary opening arrangement (any of the other 22 can be considered a secondary opening) for opening the package in case of failure to open with the primary opening arrangement. 
With regard to claim 10, Mesa discloses wherein the un-opened package is filled with inert gas and is free of oxygen capturing substance ([0048]). 
With regard to claim 12, Mesa discloses wherein the autoinjector body is elongated having an elongated part (see Fig. 1, elongated body 11), a first end side (at 16) and a second end side (at 14) opposite the first end side and at least one through hole (needle lumen can be considered a through hole that is located between the two sides) whereby the at least one through hole allows for flow of gas through the autoinjector body when the auto injector body houses the medicament container (gas would be capable of passing through the lumen of the needle), and the package is a pouch (20) and the inside of the pout has a specific length and width. 
While Mesa does not explicitly disclose the exact dimensions of the pouch relative to the autoinjector, it would be prima facie obvious to optimize the size of the pouch as doing so would not alter the overall function of the device. 

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesa et al. (US 2004/0182736 A1) in view of Bechmann et al. (US 2014/0207106 A1) and in further view of Prindle (US 2006/0169611 A1) and Haruhito et al. (JP2003/335346, citations taken from attached translated document). 
With regard to claim 5, Mesa/Bechmann/Prindle teach the claimed invention except for the package being foldable to block UV light. 
Haruhito teaches an injector device (Fig. 1, element 25) that is housed in a packaging (Fig. 1 and 2) having a transparent part (15) and a light shielding part (11) that folds over the transparent part to cover and block light from entering the injector device (as shown in Fig. 2b). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa/Bechmann/Prindle with the folded light shielding section as taught by Haruhito for the purpose of controlling the light entering the injection device and allowing the transparent portion to be temporarily shielded when needed ([0012]-[0014]). 
With regard to claim 6, Mesa/Bechamnn/Prindle teaches the claimed invention except for a folded section having an opening arrangement. 
Haruhito teaches a blocking arrangement (11) that is folded over the transparent portion housing the medication injection device (as shown in Fig. 2b). Haruhito further teaches an opening arrangmenet (at 17/39)  that would allow for the device to accessed. The opening arrangement is located such that it is not covered when the package is folded (see Fig. 2b). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa/Bechmann/Prindle with the folded light shielding section as taught by Haruhito for the purpose of controlling the light entering the injection device and allowing the transparent portion to be temporarily shielded when needed ([0012]-[0014]). 
With regard to claim 7, Mesa/Bechamnn/Prindle teach the claimed invention except for a flap. 
Haruhito teaches wherein the at least one blocking arrangement (11) comprises a flap (see Fig. 1b and 2b) arranged over the transparent part (15), whereby the flap is adapted to be lifted to allow visual control of the medical composition (see between Fig. 1b and 2b, the flap of 11 can be lifted to view the medication device within). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa/Bechmann/Prindle with the folded light shielding section as taught by Haruhito for the purpose of controlling the light entering the injection device and allowing the transparent portion to be temporarily shielded when needed ([0012]-[0014]). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesa et al. (US 2004/0182736 A1) in view of Bechmann et al. (US 2014/0207106 A1) and in further view of Prindle (US 2006/0169611 A1) and Ye et al. (US 2001/0040110 A1). 
With regard to claim 8, Mesa/Bechmann/Prindle teach the claimed invention except for a stop to prevent tearing. 
Ye teaches a packaging (fig. 2) that is designed to be torn and further includes stops (54) that prevents a user from tearing the package all the way through such that the package is kept in one part when torn ([0033]). 

Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa/Bechmann/Prindle with the stops as taught by Ye for the purpose of preventing a user from tearing through the packaging ([0033]). 
 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesa et al. (US 2004/0182736 A1) in view of Bechmann et al. (US 2014/0207106 A1) and in further view of Prindle (US 2006/0169611 A1) and Tanoguchi (US 2017/0008686 A1).
With regard to claim 11, Mesa/Bechmann/Prindle teach the claimed invention except for a chemical oxygen scavenger. 
Tanoguchi teaches adrenaline that also includes a chemical oxygen scavenger ([0009]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa/Bechmann/Prindle with the chemical oxygen scavenger as taught by Tanoguchi because the simple substation or addition of a drug delivery agent is well known in the art and does not alter the overall function of the device. 
 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesa et al. (US 2004/0182736 A1) in view of Bechmann et al. (US 2014/0207106 A1) and in further view of Prindle (US 2006/0169611 A1) and Pribitkin (WO 2013/154954 A1).
With regard to claim 13, Mesa/Bechmann/Prindle teach the claimed invention except for a neoprene sleeve. 
Pribitkin teaches the use of neoprene sleeves around fragile objects ([0005]) to protect the fragile device from damage. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa/Bechmann/Prindle with the neoprene sleeve as taught by Pribitkin for the purpose of protecting the injection device if it is dropped ([0005]). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783